DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 are amended.  Claim 4 is cancelled.  Claims 1-3 and 5-6 are pending, and under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Raymond D. Smith on 10/26/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 by further limiting the content of the hydroxamic acid or the salt thereof is in a range of 0.5 to 5 parts by mass per 100 parts by mass of the water-absorbent resin overcomes the rejections over both Dutkiewicz and the `065 publication, because said prior art references do not disclose the content of the hydroxamic acid or the salt thereof is in a range of 0.5 to 5 parts by mass per 100 parts by mass of the water-absorbent resin.   The rejections are withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment and argument have been fully considered, but not sufficient to overcome the rejection.   Specifically, Applicant argues that neither Dutkiewicz nor Roe et al. (the `536 patent) provide any basis for the amended claims having the content of the hydroxamic acid or the salt thereof being in a range of 0.5 to 5 parts by mass per 100 parts by mass of the water-absorbent resin.   In addition, Applicant states that Table 1 of the specification as filed discloses all the hydroxamic acids or salts tested, when used at amounts of 0.5 parts or more per 100 parts by mass of the water-absorbent resin unexpectedly resulted in low amounts of ammonia generated (2.5% or less). 
Applicant’s arguments are found not persuasive because the higher amount of urease inhibitor in a range of 0.5 to 5 parts by mass per 100 parts by mass of the water-absorbent resin used in the skin care diaper is further taught and/or suggested by the `536 patent.  The `536 patent discloses that suitable enzyme inhibitors for use in the diaper includes urease inhibitors,.. and the skin care composition most typically comprises about 0.1% to about 5% by mass of the suitable enzyme inhibitors such as urease inhibitors (col. 4, lns. 1-10; and col. 5, lns. 55-59).  Therefore, the tested hydroxamic acids or salts used at amounts of 0.5 parts or more per 100 parts by mass of the water-absorbent resin leads to low amounts of ammonia generated (2.5% or less) disclosed in Applicant’s specification is not unexpected results, but taught and/or suggested by the `536 patent and achievable by routine experimentation based on the combined teaching of Dutkiewicz and the `536 patent.  Therefore, the rejection is maintained, and revised and cited below.

The following rejections are necessitated by the amendment filed 10/26/2022:


Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over by J.K. Dutkiewicz in view of U.S. Patent No. 6,703,536 (“the `536 patent”) to Roe et al. and JP2017177065A (“the “065 publication”) to Fujimoto et al. published on October 5, 2017.

Amended claim 1 is drawn to a water-absorbent resin composition comprising: a water-absorbent resin; and a hydroxamic acid or a salt thereof represented by the following general formula (1) 
    PNG
    media_image1.png
    119
    155
    media_image1.png
    Greyscale
wherein R represents a linear or branched C1 to C7 alkyl group, a phenyl group, a hydroxyphenyl group, an amino group, a naphthyl group, a pyridyl group, an aromatic alkyl group having a butoxy group, alkyl group having a benzamide structure, or an alkyl group having a phenylcarbamoyl group, wherein the content of the hydroxamic acid or the salt thereof is in a range of 0.5 to 5 parts by mass per 100 parts by mass of the water-absorbent resin.

Determination of the scope and content of the prior art (MPEP §2141.01)
Dutkiewicz discloses an absorbent material used in personal hygiene articles, wherein loose or bonded cellulose fluff, blended with cross-linked sodium polyacrylate granules (known as superabsorbent polymer, SAP) for enhanced liquid capacity.  Cellulose fibers or whole composites served as carriers of known and potential urease inhibitors (page 140, 5th paragraph). In addition, Dutkiewicz discloses that acetohydroxamic acid (AHA) was one of the examples of known potential ureases inhibitors for treating cellulose-based absorbent systems (page 142, 1st paragraph, and Figure 2).  Dutkiewicz discloses that the water-absorbent resin is a mixture of loose or bonded cellulose fluff, blended with cross-linked sodium polyacrylate granules, wherein the content of AHA is 100 ppm (0.01 parts by mass per 100 parts) or 200 ppm (0.02 parts by mass per 100 parts).

The `536 patent discloses a disposable absorbent article of skin care diaper comprising an enzyme inhibitor to prevent diaper dermatitis such as diaper rash linked to ammonia resulting from extended contact of the skin with urine, or feces, or both (Abstract, col. 1, lns. 15-63).  Claim 2 of the `536 patent discloses the enzyme inhibitor is selected from the group consisting of a protease inhibitor, a lipase inhibitor, an elastase inhibitor, a urease inhibitor, an amylase inhibitor, and combinations thereof.  In addition, the `536 patent discloses that exemplary inhibitors of urease activity include acetyl hydroxamic acid and its derivatives, such as cinnamoyl hydroxamic acid and other alkyl hydroxamic acids, corresponding salts and derivatives (col. 7, lns. 29-36).  The `536 patent discloses that suitable enzyme inhibitors for use in the diaper includes urease inhibitors,.. and the skin care composition most typically comprises about 0.1% to about 5% by mass of the suitable enzyme inhibitors such as urease inhibitors (col. 4, lns. 1-10; and col. 5, lns. 55-59).  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed water-absorbent resin composition and absorbent material composition of Dutkiewicz is that the prior art does not teach the content of the hydroxamic acid or the salt thereof is in a range of 0.5 to 5 parts by mass per 100 parts by mass of the water-absorbent resin.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed water-absorbent resin composition would have been obvious over the absorbent resin composition disclosed by Dutkiewicz, because the difference of the content of the hydroxamic acid or the salt thereof is further taught by the `536 patent.  The `536 patent discloses that suitable enzyme inhibitors for use in the diaper includes urease inhibitors,.. and the skin care composition most typically comprises about 0.1% to about 5% by mass of the suitable enzyme inhibitors such as urease inhibitors (col. 4, lns. 1-10; and col. 5, lns. 55-59).  The tested hydroxamic acids or salts used at amounts of 0.5 parts or more per 100 parts by mass of the water-absorbent resin leads to low amounts of ammonia generated (2.5% or less) disclosed in Applicant’s specification is not unexpected results, but taught and/or suggested by the `536 patent and achievable by routine experimentation based on the combined teaching of Dutkiewicz and the `536 patent.

In terms of claim 2 wherein the hydroxamic acid salt is contained in the form of an alkali metal salt or an ammonium salt, the `536 patent teaches a disposable absorbent article of skin care diaper comprising an enzyme inhibitor to prevent diaper dermatitis such as diaper rash linked to ammonia resulting from extended contact of the skin with urine, or feces, or both (Abstract, col. 1, lns. 15-63), wherein exemplary inhibitors of urease activity include acetyl hydroxamic acid and its derivatives, such as cinnamoyl hydroxamic acid and other alkyl hydroxamic acids, corresponding salts and derivatives (col. 7, lns. 29-36).  An alkali metal salts are the most common acid salts used because of their better solubility, such as sodium benzohydroxamic acid. 
  
In terms of claim 3 wherein the hydroxamic acid or salt thereof is at least one selected from the group consisting of salicylhydroxamic acid, octanohydroxamic acid, hydroxyurea, 2-(4-butoxyphenyl) acetohydroxamic acid, 1-naphthohydroxamic acid, 3-pyridinecarbohydroxamic acid, suberoylanilide hydroxamic acid, 4-(dimethylamino)-N-[7-(hydroxyamino)-7-oxoheptyl]-benzamide, sodium acetohydroxamic acid, sodium octanohydroxamic acid, and sodium benzohydroxamic acid, the `536 patent discloses that exemplary inhibitors of urease activity include acetyl hydroxamic acid and its derivatives, such as other alkyl hydroxamic acids, corresponding salts and derivatives (col. 7, lns. 29-36).  Sodium acetohydroxamic acid is one of the most common salts of acetyl hydroxamic acid salts due to its good water solubility.  In addition, the “065 publication discloses a water-absorbing agent comprising hydrophilic fibers such as pulp and water-absorbing resin as a constituent material. Specifically, Example 1 of the “065 publication discloses a water-absorbent resin composition comprising sodium benzohydroxamate.  
  
In terms of claim 5, the “065 publication discloses a water-absorbing agent comprising hydrophilic fibers such as pulp and water-absorbing resin as a constituent material.

In terms of claim 6, wherein the absorbent material according to claim 5 held between a liquid-permeable sheet and a liquid-impermeable sheet, the ‘065 publication discloses an absorbent material used a water-absorbing agent such as disposable diapers, which discloses the limitation of the absorbent material according to claim 5 held between a liquid-permeable sheet and a liquid-impermeable sheet in order to be used as personal hygiene articles such as diapers.
  Therefore, Dutkiewicz in view of the `536 patent and the “065 publication would have rendered Applicant’s claims 1-3 and 5-6 obvious.


Conclusions
Claims 1-3 and 5-6 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731